United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
DEPARTMENT OF THE AIR FORCE,
RANDOLPH AIR FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Marion L. Williams, for the appellant
Office of Solicitor, for the Director

Docket No. 13-1737
Issued: December 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 15, 2013 appellant filed a timely appeal from the June 14, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP) denying his occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed
hearing loss causally related to factors of his federal employment.
FACTUAL HISTORY
On April 16, 2013 appellant, then a 63-year-old tools and parts attendant filed an
occupational disease claim (Form CA-2) alleging hearing loss due to factors of his federal
employment. He stated that a final hearing examination before out-processing from the civil
1

5 U.S.C. § 8101 et seq.

service demonstrated binaural hearing loss.
examination.

Appellant did not submit the results of the

By letter dated April 22, 2013, OWCP requested additional factual and medical evidence
from appellant and to respond to inquiries regarding his duties and facts surrounding his
condition. It afforded him 30 days to submit the additional evidence.
In a position description dated May 23, 2006, appellant’s duties as a tools and parts
attendant were described as keeping stocks of tools and parts used by shop employees in their
work, issuing items to shop employees as needed, keeping track of the whereabouts of items,
monitoring returns, setting up storage locations, making determinations on tool repair versus
disposal, calibrating tools, and finding suitable substitutes for tools and parts.
By decision dated June 14, 2013, OWCP denied appellant’s claim, finding that the factual
evidence was not sufficient to establish noise exposure in his employment. It noted that
appellant had not submitted evidence to explain how his hearing loss occurred or medical
evidence to establish that he had a diagnosed condition causally related to factors of his federal
employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.3
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.4
ANALYSIS
On April 16, 2013 appellant filed an occupational disease claim alleging that he sustained
binaural hearing loss as a result of his federal employment. OWCP denied his claim, finding that
he had not submitted sufficient factual and medical evidence to establish a hearing loss due to
factors of his federal employment.
2

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Michael E. Smith, 50 ECAB 313, 315 (1999).

4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

In support of his claim, appellant sent a notification of personnel action and a position
description. This evidence does not document the nature or extent of any noise to which he was
exposed while employed. The position description of May 23, 2006, listed appellant’s duties as
a tools and parts attendant but did not address the noise caused by the tools with which he
worked or the hours of any such exposure.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
The Board finds that appellant has not submitted adequate evidence pertaining to the
noise alleged to have caused or contributed to his hearing loss. Furthermore, appellant did not
submit any medical evidence to establish that he was diagnosed with a hearing loss.
As appellant did not submit sufficient factual and medical evidence in support of his
claim that he developed hearing loss as a result of identified employment factors, he has not met
his burden of proof.
Appellant submitted new evidence on appeal. The Board lacks jurisdiction to review
evidence for the first time on appeal.6 Appellant may submit new evidence or argument with a
written request for reconsideration to OWCP within one year of this merit decision, pursuant to
5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that he developed hearing loss in the
performance of duty because he did not meet his burden of proof to establish the factual
component of fact of injury.

5

Id.

6

20 C.F.R. § 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the June 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 9, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

